Case 1:20-cv-05116-ALC Document 52-1 Filed 11/19/20 Page 1 of 7




                        EXHIBIT A
Case 1:20-cv-05116-ALC Document 52-1 Filed 11/19/20 Page 2 of 7
Case 1:20-cv-05116-ALC Document 52-1 Filed 11/19/20 Page 3 of 7
Case 1:20-cv-05116-ALC Document 52-1 Filed 11/19/20 Page 4 of 7
Case 1:20-cv-05116-ALC Document 52-1 Filed 11/19/20 Page 5 of 7
Case 1:20-cv-05116-ALC Document 52-1 Filed 11/19/20 Page 6 of 7
 Case 1:20-cv-05116-ALC Document 52-1 Filed 11/19/20 Page 7 of 7




REDACTED


REDACTED
                                           REDACTED
